Case 7:17-cv-01899-VB Document 85 Filed 12/23/19 Page 1of1

UNITED STATES DISTRICT COURT for the
SOUTHERN DISTRICT OF NEW YORK

‘ALLY
Bad HL

(427 |)4

 

NEW YORK STATE NURSES ASSOCIATION BENEFITS Mens
FUND, through the Chairperson of the Board of Trustees, Dennis: -
Buchanan, and the Secretary of the Board of Trustees,

Nancy Kaleda,

 

: PROPOSED
Plaintiff, : JUDGMENT

-against-
17-CV-1899
THE NYACK HOSPITAL,
; (Briccetti, J.)
Defendant. (Smith, M.J.)
x

 

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons
stated in the Court’s Opinion and Order dated September 27, 2019, the Plaintiff New York State
Nurses Association Benefits Fund’s (the “Fund”) motion for summary judgment is granted in part
and denied in part, and Defendant Nyack Hospital’s cross-motion for summary judgment is
granted in part and denied in part and, as such, the Fund is entitled to conduct an audit examination
for the period January 1, 2015 through December 31, 2015 of the payroll records for all of Nyack
Hospital’s registered nurses, but is not entitled to conduct an audit examination for the period
January 1, 2015 through December 31, 2015 of the payroll records of any of Nyack’s employees

who are not registered nurses; accordingly, the case is closed.

Viol

Vincent L. Briccetti, U.S.D.J.

Dated: White Plains, New York
(U4 (1, 20.44

 
